 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Amalgamated Transit Union, International,              No. 2:20-cv-00953-KJM-DB
     et al.,
12                                                          ORDER
                               Plaintiffs,
13

14           v.

15   United States Department of Labor, et al.,

16                             Defendants,

17   State of California,

18                             Defendant-Intervenor
19
20          The Amalgamated Transit Union and several affiliated local unions filed this action to

21   challenge the United States Department of Labor’s decision to certify the California Public

22   Employee Pension Reform Act (PEPRA) under section 13(c)(2) of the federal Urban Mass

23   Transportation Act (UMTA). That section requires, as a condition of federal funding, that the

24   Department certify any arrangements between a government agency and affected transit

25   employees as “fair and equitable,” among several other listed conditions. See 49 U.S.C.

26   § 5333(b). This case was originally filed in the United States District Court for the District of

27   Columbia but was transferred to this district and related to a 2013 case in which this court

28   interpreted the same statutes. See California v. United States Dep’t of Lab., 306 F. Supp. 3d

                                                      1
 1   1180, 1184 (E.D. Cal. 2018) (summarizing the previous litigation); Mem. Opinion & Order,

 2   ECF No. 20 (granting California’s motion to transfer); Related Case Order, ECF No. 28.

 3           Several motions are now pending. First is a set of three cross-motions for summary

 4   judgment. This order does not resolve these motions, but a review is necessary for context. The

 5   Union asks the court to issue a declaratory judgment “stating that [PEPRA] does not comply with

 6   [UMTA]” and to enjoin the Department of Labor “from issuing any further certifications in favor

 7   of California transit agencies” over the Union’s objection “that PEPRA as it currently stands does

 8   not comply with [UMTA].” ATU Mot. at 1–2, ECF No. 33. The Department of Labor argues the

 9   Union relies on an “unsupportable,” “rigid,” and “inflexible” interpretation of section 13(c), and

10   that even if that interpretation were plausible, the Secretary of Labor’s decision is “permissible

11   and entitled to deference.” Fed. Mem. at 1–2, ECF No. 38-1. California, intervening as a

12   defendant, argues the Union’s claims contradict this court’s previous decisions, which it argues

13   are correct. See Cal. Mem. at 1–2, ECF No. 39-1. The Union has responded to the federal and

14   California cross-motions. See Combined Opp’n, ECF No. 41. The federal and California replies

15   are not yet due. See Stip. & Order, ECF No. 47. A hearing is currently scheduled for May 28,

16   2021.

17           The next set of pending motions relates to the Department of Labor’s request to “hold this

18   case in abeyance and stay further proceedings” indefinitely to permit the agency’s new leadership

19   more time to decide “whether to reconsider its position on the certification question at issue in

20   this case,” which is effectively a request for this court to remand this matter to the agency while

21   retaining jurisdiction over the case. See Mem. Stay at 1–4 & n.2, ECF No. 44-1. The Department

22   does not cite new evidence or explain any other possible basis for reconsideration. The Union

23   does not oppose this motion, but California does. See Mot. at 2, ECF No. 44; Opp’n Stay, ECF

24   No. 46. The Department filed a reply, see generally Reply Stay, ECF No. 48, and in response,

25   California asked to file a short surreply to address what it claims is “new evidence” submitted

26   with the Department’s reply, see generally Surreply Mot., ECF No. 49; Prop. Surreply, ECF No.

27   49-1. The Department does not oppose this request, see Joint Status Rep. at 4 n.1, ECF No. 50,

28   which is granted. The proposed surreply is deemed filed, and the motion to stay is submitted.

                                                      2
 1           A district court has discretion to remand a decision to an administrative agency or hold a

 2   matter in abeyance pending reconsideration at the agency’s request, even in the absence of new

3    evidence. See SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001); United

4    States v. Gonzales & Gonzales Bonds & Ins. Agency, Inc., No. 09-4029, 2011 WL 3607790, at *3

5    (N.D. Cal. Aug. 16, 2011). Such requests are normally granted “as long as the agency’s concern

6    is substantial and legitimate.” Sierra Club v. Van Antwerp, 560 F. Supp. 2d 21, 23 (D.D.C.

 7   2008). Frivolous and bad-faith requests are denied. See id. (citing Lutheran Church–Missouri

 8   Synod v. F.C.C., 141 F. 3d 344, 349 (D.C. Cir. 1998)).

 9           A district court also has discretion to stay an action “pending resolution of independent
10   proceedings which bear upon the case” if doing so would be “efficient for its own docket and the

11   fairest course for the parties.” Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863

12   (9th Cir. 1979). But “if there is even a fair possibility that the stay . . . will work damage to

13   someone else,” it may be “inappropriate” unless the moving party shows it would suffer some

14   “hardship or inequity.” Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059,

15   1066 (9th Cir. 2007) (quoting Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)).

16           Relying on these principles here, the court finds a short stay is appropriate to permit the

17   Department to reach a final decision about whether to reconsider its decision or request a remand.

18   If the Department ultimately decides to revisit its reasoning, litigation based on its previous

19   positions would be wasteful. The Department has not shown, however, that an indefinite stay is
20   warranted. An indefinite stay would unnecessarily prolong this already lengthy litigation. An

21   indefinite stay also carries at least a “fair possibility” of harm to California and its transit

22   agencies. They would face uncertainty about several millions of dollars of federal funding, which

23   might force transit agencies to make unfavorable financial decisions or even reduce service. See

24   Opp’n Stay at 5–6 (citing Washington Decl. ¶¶ 7–9, ECF No. 46-1). The Department has not

25   shown it will face a “hardship or inequity” without an indefinite stay. It has already requested

26   and obtained extensions of time given the new administration. See Minute Order, ECF No. 43. If

27   it believes more time is necessary than the court grants here, the Department may request it and

28   explain in detail why.

                                                        3
1           In conclusion, California’s motion for leave to file a surreply is granted. The

2   Department’s motion to stay and to hold in abeyance is granted in part to the extent dates are

3   reset here. The hearing on the parties’ cross-motions is reset for August 27, 2021. Replies in

4   support of these cross-motions must be filed by August 6, 2021. This case is stayed until that

5   date.

6           This order resolves ECF Nos. 44 and 49.

7           IT IS SO ORDERED.

8   DATED: May 18, 2021.




                                                    4
